     Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 1 of 19



                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                      BROWNSVILLE DIVISION


 JOE HAND PROMOTIONS, INC.,

                          Plaintiff,

                - vs -                            CASE NO.: 1:19-cv-00140

 BELLA’S BAR & GRILL LLC,
 d/b/a BELLA’S BAR & GRILL, and
 DANIEL ZUNIGA,
 d/b/a BELLA’S BAR & GRILL,

                          Defendants.



                         PLAINTIFF, JOE HAND PROMOTIONS, INC.’S
                         JURY INSTRUCTIONS AND VERDICT FORM

MEMBERS OF THE JURY:

                                       GENERAL INSTRUCTIONS

        You have heard the evidence in this case. It is my duty and responsibility to instruct you
on the law you are to apply in this case. The law contained in these instructions is the only law
you may follow. It is your duty to follow what I instruct you the law is, regardless of any opinion
that you might have as to what the law ought to be.

        If I have given you the impression during the trial that I favor either party, you must
disregard that impression. If I have given you the impression during the trial that I have an opinion
about the facts of this case, you must disregard that impression. You are the sole judges of the
facts of this case. Other than my instructions to you on the law, you should disregard anything I
may have said or done during the trial in arriving at your verdict.

        You should consider all of the instructions about the law as a whole and regard each
instruction in light of the others, without isolating a particular statement or paragraph.

       The testimony of the witnesses and other exhibits introduced by the parties constitute the
evidence. The statements of counsel are not evidence; they are only arguments. It is important
for you to distinguish between the arguments of counsel and the evidence on which those
arguments rest. What the lawyers say or do is not evidence. You may, however, consider their
arguments in light of the evidence that has been admitted and determine whether the evidence
admitted in this trial supports the arguments. You must determine the facts from all the testimony
that you have heard and the other evidence submitted. You are the judges of the facts, but in
finding those facts, you must apply the law as I instruct you.

                                                 1
         Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 2 of 19




        You are required by law to decide the case in a fair, impartial, and unbiased manner, based
entirely on the law and on the evidence presented to you in the courtroom. Do not let bias,
prejudice or sympathy play any part in your deliberations. A corporation and all other persons are
equal before the law and must be treated as equals in a court of justice.1

       A. BURDEN OF PROOF

        Plaintiff has the burden of proving its case by a preponderance of the evidence. To
establish by a preponderance of the evidence means to prove something is more likely so than not
so. If you find that Plaintiff has failed to prove any element of its claim by a preponderance of the
evidence, then it may not recover on that claim.2

       B. EVIDENCE

       The evidence you are to consider consists of the testimony of the witnesses, the documents
and other exhibits admitted into evidence, and any fair inferences and reasonable conclusions you
can draw from the facts and circumstances that have been proven.

       Generally speaking, there are two types of evidence. One is direct evidence, such as
testimony of an eyewitness. The other is indirect or circumstantial evidence. Circumstantial
evidence is evidence that proves a fact from which you can logically conclude another fact exists.
As a general rule, the law makes no distinction between direct and circumstantial evidence, but
simply requires that you find the facts from a preponderance of all the evidence, both direct and
circumstantial.3

       C. WITNESSES

         You alone are to determine the questions of credibility or truthfulness of the witnesses. In
weighing the testimony of the witnesses, you may consider the witness’s manner and demeanor
on the witness stand, any feelings or interest in the case, or any prejudice or bias about the case,
that he or she may have, and the consistency or inconsistency of his or her testimony considered
in the light of the circumstances. Has the witness been contradicted by other credible evidence?
Has he or she made statements at other times and places contrary to those made here on the witness
stand? You must give the testimony of each witness the credibility that you think it deserves.

        Even though a witness may be a party to the action and therefore interested in its outcome,
the testimony may be accepted if it is not contradicted by direct evidence or by any inference that
may be drawn from the evidence, if you believe the testimony.




1
    Fifth Circuit Pattern Jury Instructions (Civil Cases) §§ 3.1, 2.16 (2014).

2
    Id. at § 3.2
3
    Id. at § 3.3

                                                              2
         Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 3 of 19




        You are not to decide this case by counting the number of witnesses who have testified on
the opposing sides. Witness testimony is weighed; witnesses are not counted. The test is not the
relative number of witnesses, but the relative convincing force of the evidence. The testimony of
a single witness is sufficient to prove any fact, even if a greater number of witnesses testified to
the contrary, if after considering all of the other evidence, you believe that witness.4

       D. NO INFERENCE FROM FILING SUIT

        The fact that a person brought a lawsuit and is in court seeking damages creates no
inference that the person is entitled to a judgment. Anyone may make a claim and file a lawsuit.
The act of making a claim in a lawsuit, by itself, does not in any way tend to establish that claim
and is not evidence.5

       E. ACTS OF A CORPORATION

       A corporation may act only through natural persons as its agents or employees. In general,
supervisors or decision makers of a corporation may bind the corporation by their acts and
declarations made while acting within the scope of their authority delegated to them by the
corporation, or within the scope of their duties as employees of the corporation.

       F. DUTY TO DELIBERATE; NOTES

        It is now your duty to deliberate and to consult with one another in an effort to reach a
verdict. Each of you must decide the case for yourself, but only after an impartial consideration
of the evidence with your fellow jurors. During your deliberations, do not hesitate to reexamine
your own opinions and change your mind if you are convinced that you were wrong. But do not
give up on your honest beliefs because the other jurors think differently, or just to finish the case.

        Remember at all times, you are the judges of the facts. You have been allowed to take
notes during this trial. Any notes that you took during this trial are only aids to memory. If your
memory differs from your notes, you should rely on your memory and not on the notes. The notes
are not evidence. If you did not take notes, rely on your independent recollection of the evidence
and do not be unduly influenced by the notes of other jurors. Notes are not entitled to greater
weight than the recollection or impression of each juror about the testimony.

       When you go into the jury room to deliberate, you may take with you a copy of this charge,
the exhibits that I have admitted into evidence, and your notes. You must select a jury foreperson
to guide you in your deliberations and to speak for you here in the courtroom.




4
    Id. at § 3.4
5
    Id. at § 3.6

                                                  3
         Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 4 of 19




        Your verdict must be unanimous. After you have reached a unanimous verdict, your jury
foreperson must fill out the answers to the written questions on the verdict form and sign and date
it. After you have concluded your service and I have discharged the jury, you are not required to
talk with anyone about the case.

        If you need to communicate with me during your deliberations, the jury foreperson should
write the inquiry and give it to the court security officer. After consulting with the attorneys, I will
respond either in writing or by meeting with you in the courtroom. Keep in mind, however, that
you must never disclose to anyone, not even to me, your numerical division on any question.6




6
    Id. at § 3.7

                                                   4
     Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 5 of 19




                                      CASE INSTRUCTIONS

       This is an “Anti-Piracy” case under the Federal Communications Act of 1934, as amended
(the “Communications Act”) and the Copyright Act of the United States (“Copyright Act”).

        The Communications Act protects against the piracy of radio and television signals.
Plaintiff pled this matter in the alternative. In this case, Plaintiff moves solely under Title 47
U.S.C. § 605.

       The Copyright Act protects against the infringement of another person’s original work.

        Plaintiff, Joe Hand Promotions, Inc. alleges that it entered into an agreement with the
promotors and copyright owner of the Program to hold the exclusive commercial distribution rights
to the public exhibition of the audiovisual presentation of the Floyd Mayweather Jr. vs. Conor
McGregor boxing match, including all undercard bouts and commentary, telecast nationwide on
Saturday, August 26, 2017 for business establishments such as the one made the subject of this
case.

       Plaintiff, Joe Hand Promotions, Inc. alleges that by written agreement with the owner of
the registered copyright [PA 2-066-333] of the Program, Showtime Networks Inc., Joe Hand
Promotions, Inc. was assigned ownership and held an exclusive license to the right to distribute
[17 U.S.C. § 106(3)] and authorize the public performance [17 U.S.C. § 106(4)] of the Program.

       Plaintiff alleges that Bella’s Bar & Grill LLC owned, maintained, and controlled the
commercial establishment known as Bella’s Bar & Grill located at 877 S. Sam Houston Blvd., San
Benito, Texas on the date of the Program.

       Plaintiff alleges that Daniel Zuniga was the owner, manager, and principal of Bella’s Bar
& Grill LLC on the date of the Program.

        Plaintiff has brought claims against Bella’s Bar & Grill LLC and Daniel Zuniga for piracy
under both the Communications Act and the Copyright Act for the interception or receipt and
public display of the broadcast of the Program at the Establishment on August 26, 2017.

       “Program” means the broadcast of the Floyd Mayweather Jr. vs. Conor McGregor boxing
match, which included all undercard bouts and the entire television broadcast, scheduled for
Saturday, August 26, 2017, or the broadcast of any portion thereof.

        “Establishment” means the commercial establishment known as Bella’s Bar & Grill located
at 877 S. Sam Houston Blvd., San Benito, Texas.




                                                5
      Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 6 of 19




                                 PIRACY - VIOLATION OF 47 U.S.C. § 605

         47 U.S.C. § 605(a) provides, inter alia, that:

                  [n]o person not being authorized by the sender shall intercept any radio
                  communication and divulge or publish the existence, contents, substance,
                  purport, effect or meaning of such intercepted communication to any
                  person. No person not being entitled thereto shall receive or assist in
                  receiving any interstate or foreign communication by radio and use such
                  communication (or any information therein contained) for his own benefit
                  or for the benefit of another not entitled thereto.

        “Section 605(a) generally prohibits any unauthorized publication of an intercepted
wire or radio communication, including satellite cable programming.” 7

       “[47 U.S.C. § 605] is a strict liability statute, and the plaintiff is required only to
prove the unauthorized exhibition of the intercepted transmission.”8

         “Strict liability’ means liability without regard to fault; it does not normally mean
liability for every consequence, however removed, of one’s conduct.9 Therefore, “the
plaintiff need only show that the [Program] was shown in the defendant’s establishment
without the plaintiff’s authorization.”10

       To establish a claim for satellite piracy under 47 U.S.C. § 605, Plaintiff must establish by
a preponderance of the evidence each of the following:

         (a)      Plaintiff had the exclusive commercial distribution rights to the Program;

         (b)      Defendants intercepted or received the Program via a wire or radio communication;

         (c)      The Program was divulged or published at the Establishment on August 26, 2017;
                  and

         (d)      Defendants were not entitled to show the Program.



7
  See Cause No. 1:12-cv-00024; Joe Hand Promotions, Inc. v. Menchaca, et al. in the United States District Court
for the Southern District of Texas, Brownsville Division (Order, August 1, 2012)(Tagle, H.)(citing Int’l Cablevision,
Inc. v. Sykes, 997 F.2d 998, 1007) 2nd Cir. 1993); Kingvision Pay-Per-View, Ltd. v. Valles, 2001 WL 682205 at *2
(W.D. Tex. 2001).
8
  See Cause No. 4:11-cv-01773; Joe Hand Promotions, Inc. v. Macias (Memorandum and Order)(S.D. Tex., March
19, 2012)(Atlas, N.)(referencing KingVision Pay-Per-View, Ltd. v. Lake Alice Bar, 168 F.3d 347, 349 (9th Cir.
1999)(the finding that bar had, without authorization, shown a preliminary bout required judgment in favor of the
plaintiff)).
9
  Babbit v. Sweet Home Chapter of Communities for a Great Oregon, 515 U.S. 687, 712 (1995).
10
   See Cause No. 7:15-cv-00265; Joe Hand Promotions, Inc. v. Fernandez in the United States District Court for the
Southern District of Texas, McAllen Division (Order of Default Judgment, March 7, 2016)(Alvarez, M.)(citing Joe
Hand Promotions, Inc. v. Lee, No. CIV.A. H-11-2904, 2012 WL 1909348, at *3 (S.D. Tex. May 24, 2012).

                                                         6
     Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 7 of 19




        If you find that any of these propositions have not been proven by a preponderance of the
evidence, then your verdict must be for Defendants, Bella’s Bar & Grill LLC and Daniel Zuniga
on this claim. On the other hand, if you find that all four of these elements have been proven by a
preponderance of the evidence, then your verdict must be for Plaintiff, Joe Hand Promotions, Inc.
and against Defendants, Bella’s Bar & Grill LLC and Daniel Zuniga.

                              WILLFUL VIOLATION - 47 U.S.C. § 605

       Plaintiff alleges that Defendants’ actions, when unlawfully showing the Program, were

       (a) Willful; and
       (b) For purposes of direct or indirect commercial advantage or private financial gain.

        “Willful” means to act with a “disregard for the governing statute and an indifference to its
requirements.” See ON/TV of Chicago v. Julien, 763 F.2d 839, 844 (7th Cir. 1985)(quoting
TransWorld Airlines, Inc. v. Thurston, 469 U.S. 111, 127 (1985)); KingVision Pay-Per-View, Ltd.
v. Jasper Grocery, 152 F. Supp. 2d 438, 442 (S.D.N.Y. 2001); see also Time Warner Cable v.
Googies Luncheonette, Inc., 77 F. Supp. 2d 485, 490 (S.D.N.Y. 1999)(when finding willfulness
the court stated, “there can be no doubt that the violations were willful and committed for purposes
of commercial advantage and private gain. Signals do not descramble spontaneously, nor do
television sets connect themselves to cable distribution systems”.)(emphasis added). See also
KingVision Pay-Per-View, Ltd. v. Valles, EP-CA-179-DB, 2001 U.S. Dist. LEXIS 24268, at *9
(W.D. Tex. March 30, 2001)(Briones, D.)(“While Defendants may not have been well-versed in
the statutory restrictions on the unauthorized interception of satellite transmissions, the Court finds
that there must have been some knowledge on the part of Defendants that such interception could
not be had for free.”)(emphasis added).

        “The willfulness of Defendant’s violation is inferable from the violation itself. One court
aptly noted that “[s]ignals do not descramble spontaneously, nor do television sets connect
themselves to cable distribution systems.” Moreover, the willfulness of Defendant’s violation is
inferable from his demonstrated disregard for the governing statute and an indifference for its
requirements.” See Cause No. 7:16-cv-00460 Joe Hand Promotions, Inc. v. Canales in the United
States District Court for the Southern District of Texas, McAllen Division (Order, June 13,
2017)(citing Time Warner Cable v. Googies Luncheonette, Inc., 77 F.Supp. 2d 485, 490 (S.D.N.Y.
1999).

        If you find that any of these propositions have not been proven by a preponderance of the
evidence, then your verdict must be for Defendants, Bella’s Bar & Grill LLC and Daniel Zuniga
on this claim. On the other hand, if you find that both of these elements have been proved by a
preponderance of the evidence, then your verdict must be for Plaintiff, Joe Hand Promotions, Inc.
and against Defendants, Bella’s Bar & Grill LLC and Daniel Zuniga.




                                                  7
      Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 8 of 19




                             VICARIOUS LIABILITY – COMMUNICATIONS ACT

      Plaintiff alleges that Daniel Zuniga is vicariously liable for the wrongful broadcast of the
Program at the Establishment on August 26, 2017.

      To establish that Daniel Zuniga is vicariously liable, Plaintiff must establish by a
preponderance of the evidence each of the following:

         (a) Daniel Zuniga had the right and ability to supervise the infringing activity; and
         (b) A strong financial interest in such activities.11

        A corporate officer “who has a financial interest in the company and the ability to supervise
or control an infringing activity will be held personally liable.” Editorial Musical Latino
Americana, S.A. v. Mar Int’l Records, Inc., 829 F. Supp. 62, 66 (S.D.N.Y. 1993). Plaintiff need
only establish these two elements and does not need to prove a defendant’s knowledge of the
infringing activity. Arista Records, Inc. v. Flea World, Inc., 2006 WL 842883, at *9 (D.N.J. 2006).

       “Even if Defendants were unaware of the [Program] being broadcast at their Establishment,
personally had no intent to broadcast it, and realized no financial gain from it, Defendants are still
vicariously liable for this willful violation of the statute.” See Joe Hand Promotions, Inc. v. 152
Bronx, L.P., 11 F. Supp. 3d 747, 759 (S.D. Tex. 2014).

                                    DAMAGES – COMMUNICATIONS ACT

       In answering questions about damages, answer each question separately. Do not increase
or reduce the amount in one answer because of your answer to any other question about damages.
Do not speculate about what any party’s ultimate recovery may or may not be. Any recovery will
be determined by the court when it applies the law to your answers at the time of judgment. Do
not add any amount for interest on damages, if any.12

        If you find for Plaintiff on its claim under 47 U.S.C. § 605, Plaintiff has the option of
electing the type of damages it wishes to receive. In this case, Plaintiff has elected to receive
statutory damages.

       First, if you find that Defendants are liable to Plaintiff for the unauthorized broadcast of
the Program, you may award Plaintiff statutory damages in a sum of not less than $1,000 and not
more than $10,000.

        Second, if you find that Defendants’ unauthorized broadcast of the Program was willful
and for the purposes of direct or indirect commercial advantage or private financial gain, you may
award Plaintiff up to an additional $100,000.

11
   See J & J Sports Productions, Inc. v. Ribeiro, 562 F. Supp. 2d 498, 501 (S.D.N.Y. 2008); J&J Sports Prods., Inc.
v. Flores, 913 F. Supp. 2d 950, 963 (E.D. Cal. 2012)(“The Court further finds the same standards enunciated above
for vicarious and contributory liability under section 605 apply equally to section 553. Consistent with its analysis of
Defendants’ vicarious and contributory liability under section 605, the Court finds no triable issue of material fact as
to Defendants’ vicarious or contributory liability under section 553.”).
12
   Tex. PJC 115.19

                                                           8
      Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 9 of 19




        A. STATUTORY DAMAGES

        47 U.S.C. § 605(e)(3)(C)(i)(II) provides, inter alia, that:

                 The party aggrieved may recover an award of statutory damages for each
                 violation of subsection (a) of this section involved in the action in a sum of
                 not less than $1,000 or more than $10,000, as the court considers just.

     “Party aggrieved” includes any person with proprietary rights in the intercepted
communication by wire or radio.13

        B. ADDITIONAL DAMAGES

        47 U.S.C. § 605(e)(3)(C)(ii) provides that:

                 In any case in which the court finds that the violation was committed
                 willfully and for purposes of direct or indirect commercial advantage or
                 private financial gain, the court in its discretion may increase the award of
                 damages, whether actual or statutory, by an amount of not more than
                 $100,000 for each violation of subsection (a) of this section.

                              ATTORNEY’S FEES – COMMUNICATIONS ACT

       To pursue its claims, Plaintiff had to retain counsel to represent it in this case, because a
corporation cannot represent itself and must appear through an attorney.

        A corporation must be represented by an attorney in federal court.14

         If you find for Plaintiff on its claim under 47 U.S.C. § 605, Plaintiff is entitled to recovery
of full costs, including awarding reasonable attorney’s fees.

                 47 U.S.C. § 605(e)(3)(B)(iii) provides that:

                 The court – . . .(iii) shall direct the recovery of full costs, including awarding
                 reasonable attorneys’ fees to an aggrieved party who prevails.




13
  47 U.S.C. § 605(d)(6).
14
  See Nat’l Independent Theatre Exhibitors v. Buena Vista Distribution, 748 F.2d 602, 609 (11th Cir. 1984), cert.
denied, 471 U.S. 1056 (1985); Jones v. Niagra Frontier Transp. Authority, 722 F.2d 20, 22 (2d Cir. 1983); Richdel,
Inc. v. Sunspool Corp., 699 F.2d 1366 (Fed. Cir. 1983).

                                                         9
    Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 10 of 19




                                   PIRACY – COPYRIGHT ACT

       Plaintiff, Joe Hand Promotions, Inc., claims ownership of a copyright, as exclusive licensee
and copyright assignee, to the right to distribute [17 U.S.C. § 106(3)] and the right to the public
performance [17 U.S.C. §106(4)] in the copyright of the Program, and seeks statutory damages for
copyright infringement. Defendants deny infringing the copyright. To help you understand the
evidence, the following explains some of the legal terms you heard during this trial.
                                   DEFINITION – COPYRIGHT
        The owner of a copyright has the right to exclude any other person from reproducing,
distributing, performing, displaying, or preparing derivative works from the work covered by
copyright.
       A copyrighted work can be a literary work, musical work, dramatic work, pantomime,
choreographic work, pictorial work, graphic work, sculptural work, motion picture, audiovisual
work, sound recording, architectural work, or computer program.
       The copyrighted work must be original. An original work that closely resembles other
works can be copyrighted so long as the similarity between the two works is not the result of
copying.
       To prove copyright infringement, Plaintiff, Joe Hand Promotions, Inc. must establish
       (1) ownership of a valid copyright; and

       (2) that the Defendants infringed any of its exclusive rights granted by 17 U.S.C. § 106.
       Copyright is the exclusive right to copy. This right to copy includes the exclusive rights to
       (1) distribute copies of the copyrighted work to the public by sale or other transfer of
       ownership or by rental or lease or lending; or
       (2) perform publicly a copyrighted audiovisual work.
       It is the owner of a copyright who may exercise these exclusive rights.
                                     COPYRIGHT INTERESTS
        The copyright owner may transfer, sell, or convey to another person all or part of the
owner’s property interest in the copyright, that is, the right to exclude others from reproducing,
distributing, performing, displaying or preparing derivative works from the copyrighted work. To
be valid, the transfer, sale, or conveyance must be in writing and signed by the transferor. The
person to whom a right is transferred is called an assignee.




                                                 10
    Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 11 of 19




        The copyright owner may agree to let another person exclusively reproduce, distribute,
perform, display, use, or prepare a derivative work from the copyrighted work. To be valid, the
transfer must be in writing and signed by the transferor. The person to whom this right is
transferred is called the exclusive licensee. The exclusive licensee has the right to exclude others
from the right to distribute [17 U.S.C. § 106(3)] and the right to the public performance [17 U.S.C.
§106(4)] of the copyrighted work.
        The term “owner” includes an assignee and exclusive licensee. In general, copyright law
protects against the public distribution and public performance of identical or substantially similar
copies of the owner’s copyrighted work without the owner’s permission. An owner may enforce
these rights to exclude others in an action for copyright infringement.
         In this case, Plaintiff, Joe Hand Promotions, Inc. does not claim to be the author, creator,
or initial owner of the copyright in and to the Program. Instead, Plaintiff, Joe Hand Promotions,
Inc. claims that it received the copyright in and to the right to distribute [17 U.S.C. § 106(3)] and
the right to the public performance [17 U.S.C. §106(4)] of the Program by virtue of the work’s
creator, Showtime Networks Inc. so that Plaintiff, Joe Hand Promotions, Inc. is an assignee and
exclusive licensee. Therefore, Plaintiff, Joe Hand Promotions, Inc. is an owner of those rights to
the copyright in the Program.
                                HOW A COPYRIGHT IS OBTAINED
        Copyright automatically attaches to a work the moment the work is fixed in any tangible
medium of expression. The owner of the copyright may apply to register the copyright by
completing a registration form and depositing a copy of the copyrighted work with the Copyright
Office. After determining that the materials deposited constitutes copyrightable subject matter and
that certain legal and formal requirements are satisfied, the Register of Copyrights registers the
work and issues a certificate of registration to the copyright owner.
                                 PLAINTIFF’S BURDEN OF PROOF
        In this case, Plaintiff, Joe Hand Promotions, Inc. contends that Defendants, Bella’s Bar &
Grill LLC and Daniel Zuniga, have infringed on Plaintiff’s exclusive rights in the copyright.
Plaintiff has the burden of proving by a preponderance of the evidence that the Plaintiff is the
owner of the copyright, as licensee or assignee, and that the Defendants copied the original
expression from the copyrighted work. Preponderance of the evidence means that you must be
persuaded by the evidence that it is more probably true than not true that the copyrighted work
was infringed.
                                 LIABILITY FOR INFRINGEMENT
       One who publicly distributes or publicly performs a copyrighted work without authority
from the copyright owner, exclusive licensee, or assignee during the term of the copyright infringes
the copyright.
       Copyright may also be infringed by vicariously infringing or contributorily infringing.




                                                 11
    Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 12 of 19




                                    VICARIOUS INFRINGEMENT
        If you find that either Defendant infringed the Plaintiff’s copyright in the Program, you
must determine whether the other Defendant vicariously infringed that copyright. The Plaintiff
has the burden of proving each of the following elements by a preponderance of the evidence:
       (1) the Defendant directly benefitted from the infringing activity of the other Defendant;

       (2) the Defendant had the right and ability to supervise the infringing activity of the other
           Defendant; and

       (3) The Defendant failed to exercise that right and ability.

         If you find that Bella’s Bar & Grill LLC infringed on Plaintiff’s rights in the copyright of
the Program and you also find that Daniel Zuniga directly benefited from the infringing activity,
had a right and ability to supervise the infringing activity, and failed to exercise that right and
ability, your verdict should be for Plaintiff.
                                 CONTRIBUTORY INFRINGEMENT
         A defendant may be liable for copyright infringement engaged in by another if he knew or
had reason to know of the infringing activity and intentionally induced or materially contributed
to that infringing activity.
       If you find that Bella’s Bar & Grill LLC infringed on Plaintiff’s rights in the copyright of
the Program, you must determine whether Daniel Zuniga contributorily infringed that copyright.
The Plaintiff has the burden of proving both of the following elements by a preponderance of the
evidence:
       (1) Daniel Zuniga knew or had reason to know of the infringing activity of Bella’s Bar &
           Grill LLC; and

       (2) Daniel Zuniga intentionally induced or materially contributed to Bella’s Bar & Grill
           LLC’s infringing activity.
       If you find that Bella’s Bar & Grill LLC infringed on Plaintiff’s rights in the copyright of
the Program and you also find that the Plaintiff has proven both of these elements, your verdict
should be for the Plaintiff.
                         COPYRIGHT DAMAGES – STATUTORY DAMAGES
        If you find for the Plaintiff on Plaintiff’s copyright infringement claim, you must determine
Plaintiff’s damages. The Plaintiff seeks a statutory damage award, established by Congress for
the work infringed. Its purpose is not only to compensate the Plaintiff for its losses, which may
be hard to prove, but also to penalize the infringer and deter future violations of the copyright laws.
      The amount you may award as statutory damages is not less than $750, nor more than
$30,000 for each work you conclude was infringed.


                                                  12
     Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 13 of 19




        However, if you find that the infringement was willful, you may increase the award of
statutory damages to not more than $150,000 for each work willfully infringed.
      An infringement is considered willful when the Plaintiff has proven both of the following
elements by a preponderance of the evidence:
         (1) The Defendant engaged in acts that infringed the copyright; and

         (2) The Defendant knew that those acts infringed the copyright, or the Defendant acted
             with reckless disregard for, or willful blindness to, the copyright holder’s rights.
                                    ATTORNEY’S FEES – COPYRIGHT ACT

       To pursue its claims, Plaintiff had to retain counsel to represent it in this case, because a
corporation cannot represent itself and must appear through an attorney.

         A corporation must be represented by an attorney in federal court.15

        Courts may award reasonable attorney’s fees and costs, in full, to the prevailing party as
part of the costs.16
       If you find in favor of the Plaintiff, Plaintiff asks that you award to Plaintiff its reasonable
attorney’s fees and costs in this suit.




15
   See Nat’l Independent Theatre Exhibitors v. Buena Vista Distribution, 748 F.2d 602, 609 (11th Cir. 1984), cert.
denied, 471 U.S. 1056 (1985); Jones v. Niagra Frontier Transp. Authority, 722 F.2d 20, 22 (2d Cir. 1983); Richdel,
Inc. v. Sunspool Corp., 699 F.2d 1366 (Fed. Cir. 1983).
16
   See 17 U.S.C. § 505. See also Compaq Computer Corp. v. Ergonome, Inc., 387 F.3d 403, 411 (5th Cir. 2004)(“The
Fifth Circuit has acknowledged that an award of attorneys’ fees in copyright cases is within the discretion of the trial
court, but has held that the award of attorneys’ fees in copyright cases is the rule rather than the exception, and should
be awarded routinely.”

                                                           13
    Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 14 of 19




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                     BROWNSVILLE DIVISION


 JOE HAND PROMOTIONS, INC.,

                         Plaintiff,

                - vs -                           CASE NO.: 1:19-cv-00140

 BELLA’S BAR & GRILL LLC,
 d/b/a BELLA’S BAR & GRILL, and
 DANIEL ZUNIGA,
 d/b/a BELLA’S BAR & GRILL,

                         Defendants.


                                       VERDICT FORM

       In answering these questions, you are to follow all of the instructions I have given you in
the Court’s Final Instructions to the Jury. Your answers to each question must be unanimous.




                                                14
    Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 15 of 19




            PIRACY – LIABILITY UNDER THE COMMUNICATIONS ACT (47 U.S.C. §                  605)

QUESTION 1.

       Did Joe Hand Promotions, Inc. hold the exclusive commercial distribution rights to the
public exhibition of the audiovisual presentation of the Program for businesses such as the
Establishment?

        Answer “Yes” or “No.”

        ANSWER: ___________

        If you answered “Yes” to QUESTION 1, answer the following QUESTION 2. Otherwise do not
answer the next QUESTION 2.

QUESTION 2.

        Did Defendants or either one of them commit piracy via a satellite signal?

        Answer “Yes” or “No.”

        ANSWER as to Bella’s Bar & Grill LLC: ___________

        ANSWER as to Daniel Zuniga: ___________

       If you answered “Yes” to any part of QUESTION 2, answer the following QUESTION 3.
Otherwise do not answer QUESTION 3.

                 WILLFUL VIOLATION – COMMUNICATIONS ACT (47 U.S.C. §               605)

QUESTION 3.

        Did Defendants or either one of them willfully and for purposes of direct or indirect commercial
advantage and private financial gain, receive, assist in receiving, transmit or assist in transmitting the
Program and divulge or publish the Program at their Establishment without authorization?

        Answer “Yes” or “No.”

        ANSWER as to Bella’s Bar & Grill LLC: ___________

        ANSWER as to Daniel Zuniga: ___________

     If you answered “Yes” to any part of QUESTION 3, answer QUESTION 4, QUESTION 5, and
QUESTION 6. Otherwise do not answer QUESTION 4, QUESTION 5, or QUESTION 6.

     If you answered “Yes” to QUESTION 3 as to Bella’s Bar & Grill LLC, answer QUESTION 4,
QUESTION 5, and QUESTION 6.




                                                   15
    Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 16 of 19



                          VICARIOUS LIABILITY – COMMUNICATIONS ACT

QUESTION 4.

        Did Daniel Zuniga have the right and ability to supervise the infringing activity and a strong
financial interest in such activities on August 26, 2017?

       Answer “Yes” or “No.”

       ANSWER: ___________

                          STATUTORY DAMAGES – COMMUNICATIONS ACT

QUESTION 5.

        What sum of money between $1,000 and $10,000, if paid now in cash, should be assessed in
favor of Joe Hand Promotions, Inc. as statutory damages for the violation of 47 U.S.C. § 605?

       Answer in dollars and cents:

       ANSWER:

                          ADDITIONAL DAMAGES – COMMUNICATIONS ACT

QUESTION 6.

        What sum of money of not more than $100,000, if paid now in cash, should be assessed in favor
of Joe Hand Promotions, Inc. as additional damages for the violation of 47 U.S.C. § 605?

       Answer in dollars and cents:

       ANSWER:

                                      ATTORNEY’S FEES AND COSTS

QUESTION 7.

         What sum of money, if paid now in cash, should be assessed in favor of Joe Hand Promotions,
Inc. for reasonable attorney’s fees and costs?

       Answer in dollars and cents:

       ANSWER:




                                                 16
    Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 17 of 19




              PIRACY – LIABILITY UNDER THE COPYRIGHT ACT (17 U.S.C. § 101)

QUESTION 1.

       Is Joe Hand Promotions, Inc. the owner of the right to distribute and the right to the
public performance of the Program under the copyright in the Program?

       Answer “Yes” or “No.”

       ANSWER: ___________

        If you answered “Yes” to QUESTION 1, answer the following QUESTION 2. Otherwise do not
answer the next QUESTION 2.

QUESTION 2.

      Did Defendants or either of them infringe on Plaintiff’s rights in the copyright of the
Program?

       Answer “Yes” or “No.”

       ANSWER as to Bella’s Bar & Grill LLC: ___________

       ANSWER as to Daniel Zuniga: ___________

     If you answered “Yes” as to Bella’s Bar & Grill LLC, answer the following QUESTION 3 and
QUESTION 4. Otherwise do not answer QUESTION 3 and QUESTION 4, and proceed to answer
QUESTION 5 and QUESTION 6.

                            VICARIOUS LIABILITY – COPYRIGHT ACT

QUESTION 3.

       Is Daniel Zuniga vicariously liable for the copyright infringement of Bella’s Bar & Grill
LLC?

       Answer “Yes” or “No.”

       ANSWER: ___________

       Regardless of your answer to QUESTION 3, answer QUESTION 4.




                                              17
    Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 18 of 19



                         CONTRIBUTORY INFRINGEMENT – COPYRIGHT ACT

QUESTION 4.

        Is Daniel Zuniga liable for contributory infringement?

       Answer “Yes” or “No.”

       ANSWER: ___________

        If you answered “Yes” to any part of QUESTION 2, QUESTION 3, or QUESTION 4, answer the
following QUESTION 5 and QUESTION 6. Otherwise do not answer QUESTION 5 and QUESTION 6.

                             STATUTORY DAMAGES – COPYRIGHT ACT

QUESTION 5.

        What sum of money between $750 and $150,000, if paid now in cash, should be assessed in favor
of Joe Hand Promotions, Inc. as statutory damages for copyright infringement?

       Answer in dollars and cents:

       ANSWER:

                          ATTORNEY’S FEES AND COSTS – COPYRIGHT ACT

QUESTION 6.

         What sum of money, if paid now in cash, should be assessed in favor of Joe Hand Promotions,
Inc. for reasonable attorney’s fees and costs?

       Answer in dollars and cents:

       ANSWER:




                                                 18
  Case 1:19-cv-00140 Document 32 Filed on 10/20/20 in TXSD Page 19 of 19




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 20th day of October, 2020, a true and

correct copy of the foregoing was served as follows:

Via the Court’s ECF System and First-Class Mail upon:

       Larry Warner
       3109 Banyan Drive
       Harlingen, Texas 78550
       E: office@larrywarner.com
       E: larrywarner1945@gmail.com

/s/ Jamie King                                              10/20/2020
Jamie King                                                  Date




                                              19
